DocuSign Envelope ID: 2EC8DEF7-DD8A-4DD5-9E2E-0EAE361220AC
                       Case 2:18-cv-00565-RBL Document 55 Filed 05/12/20 Page 1 of 2




       1                                                           The Honorable Ronald B. Leighton
       2

       3

       4

       5

       6

       7

       8                                UNITED STATES DISTRICT COURT
                                       WESTERN DISTRICT OF WASHINGTON
       9                                         AT TACOMA
      10

      11
              SHERYL FIFE, individually and on behalf of     Case No. 2:18-CV-00565-RBL
      12      all others similarly situated,
                                                             DECLARATION OF GREER
      13                               Plaintiff,
                                                             RUBINSTEIN
      14                v.

      15      SCIENTIFIC GAMES CORP., a Nevada
              corporation,
      16
                                       Defendant.
      17

      18
      19

      20

      21

      22

      23

      24

      25

      26
      27
                                                                    T OUSLEY B RAIN STEPHENS PLLC
             DECLARATION OF                                             1700 Seventh Avenue, Suite 2200
             GREER RUBINSTEIN-1                                          Seattle, Washington 98101-4416
                                                                     Tel: 206.682.5600 • Fax: 206.682.2992
DocuSign Envelope ID: 2EC8DEF7-DD8A-4DD5-9E2E-0EAE361220AC
                          Case 2:18-cv-00565-RBL Document 55 Filed 05/12/20 Page 2 of 2




       1    Pursuant to 28 U.S.C. § 1746, I declare and state as follows:

       2             1.       I am an Intake Specialist at Edelson PC. I am entering this declaration in support

       3    of Plaintiff’s Motion for Leave to Amend and Substitute Donna Reed as Class Representative.

       4             2.       This declaration is based upon my personal knowledge unless otherwise

       5    indicated. If called upon to testify as to the matters stated herein, I could and would competently

       6    do so.

       7             3.       On April 13, 2020, I spoke with Plaintiff Sheryl Fife via telephone to provide her

       8    with a routine update about the status of this case. Ms. Fife thanked me for the update and gave

       9    no indication that she wished to cease serving as the proposed class representative.

      10             4.       On May 5, 2020, I spoke with Plaintiff Sheryl Fife via telephone to help her

      11    request her Apple App Store purchase and download history using a website that Edelson PC

      12    attorney, Todd Logan, had shown me. During the call, Ms. Fife refused to use the website to

      13    request her App Store purchase history and expressed that she had grown tired of and no longer

      14    wished to participate in this case.

      15             5.       Prior to May 5, 2020, Plaintiff Sheryl Fife had never expressed any desire to cease

      16    serving as the proposed class representative.

      17             I declare under penalty of perjury that the above and foregoing is true and correct.

      18
      19             Executed on this 12th day of May, 2020 at Chicago, Illinois.

      20

      21
                                                             GREER RUBINSTEIN
      22

      23

      24

      25

      26
      27
                                                                              T OUSLEY B RAIN STEPHENS PLLC
             DECLARATION OF                                                       1700 Seventh Avenue, Suite 2200
             GREER RUBINSTEIN-2                                                    Seattle, Washington 98101-4416
                                                                               Tel: 206.682.5600 • Fax: 206.682.2992
